Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-109917, filed on 06/02/2017.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/25/2019 and 02/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 12, 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tsujita Wataru (JP2011027664, provided in the IDS). (“Tsujita”).
Figures 1-4, Abstract, a sensor device is taught] comprising: a sensor head that includes a first probe and a second probe, the first probe including a first antenna 5section used for transmission, the second probe including a second antenna section used for reception, the second probe being situated at a specified distance from the first probe and facing the first probe [Figures 1-4, a sensor head including a first probe 2 including a first antenna for transmission and a second probe 3 including a second antenna for reception is shown]; and a measurement unit that includes a signal 10generator that generates a measurement signal that includes information regarding characteristics of a propagation of an electromagnetic wave in a medium between the first and second antenna sections [Figures 1-4, a measurement unit 300 includes a signal generator that generates a measurement signal that includes information regarding characteristics of a propagation of an electromagnetic wave in a medium between the first and second antennas 2 and 3 (transmission and reception)].

7.	Regarding claim 2, Tsujita teaches wherein 15the first and second probes are each constituted of a coaxial cable that includes a core wire portion and a shield portion, and the first and second antenna sections each include a hole provided in a portion of the shield portion [Figures 1-4, probes constituted of a coaxial cable is taught].
8.	Regarding claim 3, Tsujita teaches wherein the first and second probes each include an end resistance that is electrically connected between an end of the core wire portion and the shield portion [Figures 1-4, probes each include an end resistance].



Figures 1-4, 9-11, a water amount measurement device] comprising: a sensor head that includes a first probe and a second probe, the first probe including a first antenna 15section used for transmission, the second probe including a second antenna section used for reception, the second probe being situated at a specified distance from the first probe and facing the first probe [Figures 1-4, a sensor head including a first probe 2 including a first antenna for transmission and a second probe 3 including a second antenna for reception is shown]; a measurement unit that generates a measurement 20signal that includes information regarding characteristics of a propagation of an electromagnetic wave in a medium between the first and second antenna sections [Figures 1-4, a measurement unit 300 generates a measurement signal that includes information regarding characteristics of a propagation of an electromagnetic wave in a medium between the first and second antennas]; and a signal processing unit that measures a water 25amount in the medium using the measurement signal [Figures 1-4, 9-11, a signal processing unit measures a water amount in the medium, see waveforms should in Figure 11 for amount of water].

10.	Regarding claim 16, Tsujita teaches A water amount measurement method comprising: receiving, by a second antenna section of a second 5probe, an electromagnetic wave transmitted from a first antenna section of a first probe arranged in a medium, and generating a measurement signal that includes information regarding characteristics of a propagation of the electromagnetic wave, the second probe being 10arranged in the medium to be situated at a specified distance from the first probe [Figures 1-4, 9-11, Abstract teaches receiving an electromagnetic wave by a second antenna of a second probe 3 transmitted from a first antenna of a first probe 2 arranged in a medium, and a measurement signal is generated including information regarding characteristics of a propagation of the electromagnetic wave], and measuring a water amount in the medium using the measurement signal [Figures 1-4, 9-11, Abstract, teaches measuring a water amount in the medium, see waveforms should in Figure 11 for amount of water].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita (JP2011027664) in view of Noji (JP 2012194027, provided in the IDS).
13.	Regarding claim 13, Tsujita teaches the water amount measurement device.
Tsujita does not explicitly teach wherein the signal processing unit includes a delay time calculator that calculates a propagation delay time of an electromagnetic wave 5between the first and second probes using the measurement signal, a relative permittivity calculator that calculates relative permittivity of a medium using the propagation delay time, and 10a water amount calculator that calculates a water amount in the medium using the relative permittivity.
However, Noji teaches wherein the signal processing unit includes a delay time calculator that calculates a propagation delay time of an electromagnetic wave 5between the first and second Figures 1-5, Abstract, Claim 1, P(0032, 0035) teaches a delay time calculator, calculating relative permittivity of the medium and water amount calculator].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Tsujita with Noji. Doing so would allow Tsujita to comprise a signal processing unit which would help improve water detection using delay time, relative permittivity calculator.

14.	Regarding claim 17, Tsujita teaches the water amount measurement method.
Tsujita does not explicitly teach wherein the measuring the water amount includes calculating a propagation delay time of the electromagnetic wave that is measured using the measurement signal, 20calculating relative permittivity of the medium using the propagation delay time, and calculating a water amount in the medium using the relative permittivity.
However, Noji teaches wherein the measuring the water amount includes calculating a propagation delay time of the electromagnetic wave that is measured using the measurement signal, 20calculating relative permittivity of the medium using the propagation delay time, and calculating a water amount in the medium using the relative permittivity [Figures 1-5, Abstract, Claim 1, P(0032, 0035) teaches the method of measuring the water amount].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Tsujita with Noji. Doing so would allow Tsujita to comprise a signal 
15.	Regarding claim 18, Tsujita teaches the water amount measurement method.
Tsujita does not explicitly teach wherein the medium is soil.
However, Noji teaches wherein the medium is soil [Figures 1-5, P(0057) teaches the medium is soil].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Tsujita with Noji. Doing so would allow Tsujita to comprise a method to detect water in soil.

16.	Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Noji (JP 2012194027, provided in the IDS).
17.	Regarding claim 19, Noji teaches An information processing device [Figures 1-5, Abstract, claim 1, an information processing device is taught] comprising: a delay time calculator that calculates a propagation delay time of an electromagnetic wave between a first probe and a second probe using an 5electromagnetic wave transmitted from a first antenna section of the first probe and received by a second antenna section of the second probe, the first probe being arranged in a medium, the second probe being arranged in the medium to be situated at a specified 10distance from the first probe [Figures 1-5, Abstract, claim 1 teaches calculating a delay time of an electromagnetic wave between a first and a second probe, see P(0030-0035)]; a relative permittivity calculator that calculates relative permittivity of the medium using the propagation delay time [Figures 1-5, Abstract, Claim 1, P(0032, 0035) teaches calculating relative permittivity of the medium]; and a water amount calculator that calculates a water Figures 1-5, Abstract, Claim 1, P(0032- 0035, 0045-0046) teaches a water amount calculator].

18.	Regarding claim 20, Noji teaches  An information processing method comprising: calculating a propagation delay time of an electromagnetic wave between a first probe and a second probe using an electromagnetic wave transmitted from a 20first antenna section of the first probe and received by a second antenna section of the second probe, the first probe being arranged in a medium, the second probe being arranged in the medium to be situated at a specified distance from the first probe [Figures 1-5, Abstract, claim 1 teaches calculating a delay time of an electromagnetic wave between a first and a second probe, see P(0030-0035)];  25calculating relative permittivity of the medium using the propagation delay time [Figures 1-5, Abstract, Claim 1, P(0032- 0035, 0045-0046) teaches calculating relative permittivity of the medium]; and SP368880WO0060calculating a water amount in the medium using the relative permittivity [Figures 1-5, Abstract, Claim 1, P(0032- 0035, 0045-0046) teaches a water amount calculator].

Allowable Subject Matter
19.	Claims 4-11, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868